

	

		II 

		109th CONGRESS

		1st Session

		S. 324

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Akaka (for himself,

			 Mr. Bingaman, Mr. Sarbanes, Mr.

			 Dayton, and Mr. Durbin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide additional protections for

		  recipients of the earned income tax credit.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Taxpayer Abuse Prevention

			 Act.

		

			2.

			Prevention of diversion of earned income tax credit

			 benefits

			

				(a)

				In general

				Section 32 of the Internal

			 Revenue Code of 1986 (relating to earned income tax credit) is amended by

			 adding at the end the following new subsection:

				

					

						(n)

						Prevention of diversion of credit benefits

						The right of any individual

				to any future payment of the credit under this section shall not be

				transferable or assignable, at law or in equity, and such right or any moneys

				paid or payable under this section shall not be subject to any execution, levy,

				attachment, garnishment, offset, or other legal process except for any

				outstanding Federal obligation. Any waiver of the protections of this

				subsection shall be deemed null, void, and of no effect.

					.

			

				(b)

				Effective date

				The amendment made by this

			 section shall take effect on the date of the enactment of this Act.

			

			3.

			Prohibition on debt collection offset

			

				(a)

				In general

				No person shall, directly or

			 indirectly, individually or in conjunction or in cooperation with another

			 person, engage in the collection of an outstanding or delinquent debt for any

			 creditor or assignee by means of soliciting the execution of, processing,

			 receiving, or accepting an application or agreement for a refund anticipation

			 loan or refund anticipation check that contains a provision permitting the

			 creditor to repay, by offset or other means, an outstanding or delinquent debt

			 for that creditor from the proceeds of the debtor’s Federal tax refund.

			

				(b)

				Refund anticipation loan

				For purposes of subsection

			 (a), the term refund anticipation loan means a loan of money or of

			 any other thing of value to a taxpayer because of the taxpayer’s anticipated

			 receipt of a Federal tax refund.

			

				(c)

				Effective date

				This section shall take

			 effect on the date of the enactment of this Act.

			

			4.

			Prohibition of mandatory arbitration

			

				(a)

				In general

				Any person that provides a

			 loan to a taxpayer that is linked to or in anticipation of a Federal tax refund

			 for the taxpayer may not include mandatory arbitration of disputes as a

			 condition for providing such a loan.

			

				(b)

				Effective date

				This section shall apply to

			 loans made after the date of the enactment of this Act.

			

			5.

			Termination of Debt Indicator program

			The Secretary of the Treasury

			 shall terminate the Debt Indicator program announced in Internal Revenue

			 Service Notice 99–58.

		

			6.

			Determination of electronic filing goals

			

				(a)

				In general

				Any electronically filed

			 Federal tax returns, that result in Federal tax refunds that are distributed by

			 refund anticipation loans, shall not be taken into account in determining if

			 the goals required under section 2001(a)(2) of the Restructuring and Reform Act

			 of 1998 that the Internal Revenue Service have at least 80 percent of all such

			 returns filed electronically by 2007 are achieved.

			

				(b)

				Refund anticipation loan

				For purposes of subsection

			 (a), the term refund anticipation loan means a loan of money or of

			 any other thing of value to a taxpayer because of the taxpayer’s anticipated

			 receipt of a Federal tax refund.

			

			7.

			Expansion of eligibility for electronic transfer

			 accounts

			

				(a)

				In general

				The last sentence of section

			 3332(j) of title 31, United States Code, is amended by inserting other

			 than any payment under section 32 of such Code after

			 1986.

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to payments made after the date of the enactment of this

			 Act.

			

			8.

			Program to encourage the use of the advance earned income tax

			 credit

			

				(a)

				In general

				Not later than 6 months after

			 the date of the enactment of this Act, the Secretary of the Treasury shall,

			 after consultation with such private, nonprofit, and governmental entities as

			 the Secretary determines appropriate, develop and implement a program to

			 encourage the greater utilization of the advance earned income tax

			 credit.

			

				(b)

				Reports

				Not later than the date of

			 the implementation of the program described in subsection (a), and annually

			 thereafter, the Secretary of the Treasury shall report to the Committee on

			 Finance of the Senate and the Committee on Ways and Means of the House of

			 Representatives on the elements of such program and progress achieved under

			 such program.

			

				(c)

				Authorization of appropriations

				There is authorized to be

			 appropriated such sums as are necessary to carry out the program described in

			 this section. Any sums so appropriated shall remain available until

			 expended.

			

			9.

			Program to link taxpayers with direct deposit accounts at

			 federally insured depository institutions

			

				(a)

				Establishment of program

				Not later than 1 year after

			 the date of the enactment of this Act, the Secretary of the Treasury shall

			 enter into cooperative agreements with federally insured depository

			 institutions to provide low- and moderate-income taxpayers with the option of

			 establishing low-cost direct deposit accounts through the use of appropriate

			 tax forms.

			

				(b)

				Federally insured depository institution

				For purposes of this section,

			 the term federally insured depository institution means any

			 insured depository institution (as defined in section 3 of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1813)) and any insured credit union (as defined in

			 section

			 101 of the Federal Credit Union

			 Act (12

			 U.S.C. 1752)).

			

				(c)

				Operation of program

				In providing for the

			 operation of the program described in subsection (a), the Secretary of the

			 Treasury is authorized—

				

					(1)

					to consult with such private

			 and nonprofit organizations and Federal, State, and local agencies as

			 determined appropriate by the Secretary, and

				

					(2)

					to promulgate such

			 regulations as necessary to administer such program.

				

				(d)

				Authorization of appropriations

				There is authorized to be

			 appropriated such sums as are necessary to carry out the program described in

			 this section. Any sums so appropriated shall remain available until

			 expended.

			

